Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT is entered into as of this 16th day
of March, 2010 by and among Care Investment Trust Inc., a Maryland real estate
investment trust (the “Company”) and Tiptree Financial Partners, LP, a Delaware
limited partnership (the “Purchaser”). Notwithstanding anything to the contrary
contained herein, no provisions of this Agreement shall become effective until
the transactions contemplated by the Purchase Agreement (as defined below) have
been consummated.
          WHEREAS, the Company and the Purchaser are parties to a Purchase and
Sale Agreement, dated as of March 16, 2010 (the “Purchase Agreement”), pursuant
to which the Company agreed to issue in a private placement to the Purchaser,
and the Purchaser agreed to purchase, a number of shares of Common Stock set
forth in the Purchase Agreement (the “Shares”); and
          WHEREAS, the Company and the Purchaser desire to enter into this
Agreement to provide the Purchaser and certain of its permitted transferees with
certain registration rights described herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
          1. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Purchase
Agreement. The following capitalized terms used herein have the following
meanings:
          “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person.
          “Agreement” means this Registration Rights Agreement, as amended,
restated, supplemented, or otherwise modified from time to time.
          “Blue Sky Filings” is defined in Section 5.1.5.
          “Board” means the board of directors of the Company.
          “Business Day” means any day, other than a Saturday or Sunday or a day
on which commercial banks in New York, New York are authorized or required by
law to close.
          “Common Stock” means the Company’s shares of common stock, par value
$0.001 per share, together with any class of shares of capital stock of the
Company or shares of capital stock of a successor to the entire business of the
Company which may be issued in exchange for such Common Stock.
          “Company” is defined in the preamble to this Agreement.

 



--------------------------------------------------------------------------------



 



          “Demand Registration” is defined in Section 2.2.1.
          “Eligible Market” means The NASDAQ Capital Market, The NASDAQ Global
Market, The NASDAQ Global Select Market, The New York Stock Exchange or The NYSE
Amex Equities.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder, all as the same
shall be in effect at the time.
          “Holder” means (a) the Purchaser or any Affiliate of the Purchaser, in
its capacity as a holder of record of Registrable Securities (including upon the
direct or indirect transfer of Registrable Securities from the Purchaser or any
subsequent Holder) and (b) any direct or indirect transferee of Registrable
Securities issued to the Purchaser or any such Affiliate. For purposes of this
Agreement, the Company may deem and treat the registered holder of Registrable
Securities as the Holder and absolute owner thereof, unless notified to the
contrary in writing by the registered Holder thereof.
          “Indemnified Party” is defined in Section 6.3.
          “Indemnifying Party” is defined in Section 6.3.
          “Inspectors” is defined in Section 5.1.8.
          “Long-Form Demand Registration” is defined in Section 2.1.2.
          “Losses” is defined in Section 6.1.
          “Majority-in-Interest” means Holders of more than 50% of the
Registrable Securities.
          “Maximum Threshold” is defined in Section 2.4.
          “Person” means an individual or a real estate investment trust,
corporation, limited liability company, partnership, joint venture, trust,
unincorporated organization, association (including any group, organization,
co-tenancy, plan, board, council or committee), government (including a country,
state, county, or any other governmental or political subdivision, agency or
instrumentality thereof) or other entity (or series thereof).
          “Piggy-Back Registration” is defined in Section 3.1.
          “Pro Rata Adjusted” is defined in Section 2.4.
          “Prospectus” means the prospectus or prospectuses included in any
Registration Statement (including without limitation, any “free writing
prospectus” (as defined in Rule 405 under the Securities Act) and any prospectus
subject to completion and a prospectus that includes any information previously
omitted from a prospectus filed as part of an effective registration statement
in reliance upon Rule 430A promulgated under the Securities Act and any term
sheet

- 2 -



--------------------------------------------------------------------------------



 



filed pursuant to Rule 434 under the Securities Act), as amended or supplemented
by any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement and
by all other amendments and supplements to the prospectus, including
post-effective amendments and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus or prospectuses.
          “Purchase Agreement” is defined in the recitals to this Agreement.
          “Purchaser” is defined in the preamble to this Agreement.
          “Records” is defined in Section 5.1.8.
          “Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and such registration statement becoming effective.
          “Registrable Securities” means at any time the Shares and any
additional shares of Common Stock acquired by the Purchaser or any of its
Affiliates, together with any class of shares of capital stock of the Company or
shares of capital stock of a successor to the entire business of the Company
which may be issued in exchange for any such shares or as payment of any
dividend on any such shares. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities on the earliest to occur of:
(a) the date on which a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) the date on which such
securities shall have ceased to be outstanding; (c) the date on which the
Registrable Securities have been sold and all transfer restrictions and
restrictive legends with respect to such Registrable Securities are removed upon
the consummation of such sale; and (d) the date on which such securities shall
have been assigned, sold, disposed of or otherwise transferred to any Person
that is not and does not become a Holder upon receipt of such securities.
Notwithstanding the foregoing, shares of Common Stock of a Holder shall not be
deemed to be Registrable Securities hereunder if, in the opinion of counsel for
the Company, all of such shares may be sold pursuant to Rule 144 (or any
successor provision) under the Securities Act without volume limitations at the
time when a Holder seeks to exercise such Holder’s rights for Registration
hereunder.
          “Registration Expenses” is defined in Section 5.3.
          “Registration Statement” means any registration statement filed by the
Company with the SEC in compliance with the Securities Act for a public offering
and sale of shares of Common Stock or other securities of the Company, including
the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all materials incorporated
by reference or deemed to be incorporated by reference in such Registration
Statement (other than a registration statement on Form S-4 or Form S-8, or their
successors).
          “Resale Registration Statement” is defined in Section 2.3.

- 3 -



--------------------------------------------------------------------------------



 



          “SEC” means the Securities and Exchange Commission, or any other
federal agency then administering the Securities Act or the Exchange Act.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, all as the same shall
be in effect at the time.
          “Shares” is defined in the recitals to this Agreement.
          “Short-Form Demand Registration” is defined in Section 2.2.1.
          “underwritten offering” means a Registration in which securities of
the Company are sold to one or more underwriters for reoffering to the public.
          “Withdrawn Request” is defined in Section 2.7.
          “Withdrawn Demand Registration” is defined in Section 2.7.
          2. Registration Rights.
          2.1 Long-Form Registrations.
               2.1.1 Subject to the terms of this Agreement, at any time and
from time to time, Holders representing a Majority-In-Interest of the
Registrable Securities may request registration under the Securities Act on Form
S-11 or any similar or other applicable long-form Registration Statement for the
offering of all or any portion of their Registrable Securities.
               2.1.2 Within ten (10) days after receipt of any written request
pursuant to Section 2.1.1, the Company will give written notice of such request
to all other Holders of Registrable Securities and will use commercially
reasonable efforts to include in such registration all Registrable Securities
with respect to which the Company has received written requests for inclusion
within ten (10) days after delivery of the Company’s notice, and, thereupon the
Company will use its commercially reasonable efforts to effect, at the earliest
possible date, the registration under the Securities Act. All registrations
requested pursuant to Section 2.1.1 are referred to herein as “Long-Form Demand
Registrations.”
               2.1.3 Notwithstanding the foregoing provisions of this
Section 2.1, the Company shall not be obligated to effect more than three
(3) Long-Form Demand Registrations for all Holders in the aggregate pursuant to
Section 2.1.1.
          2.2 Short-Form Registrations.
               2.2.1 In addition to the Long-Form Demand Registrations provided
pursuant to Section 2.1 above, commencing on the date on which the Company
becomes eligible to register securities issued by it on an appropriate form for
an offering to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act or any successor thereof (“Short-Form Demand
Registrations” and, together with the Long-Form Demand Registrations, “Demand
Registrations”), each Holder will be entitled to request registrations under the
Securities Act of all or part of its Registrable Securities; provided, that with
respect to

- 4 -



--------------------------------------------------------------------------------



 



any requests under this Section 2.2.1, the anticipated aggregate offering amount
of the Registrable Securities covered by a Short-Form Demand Registration shall
exceed $1,000,000 (net of underwriting discounts and commissions).
               2.2.2 Within ten (10) days after receipt of any request pursuant
to Section 2.2.1, the Company will give written notice of such request to all
other holders of Registrable Securities and will use commercially reasonable
efforts to include in such registration all Registrable Securities with respect
to which the Company has received written requests for inclusion within ten
(10) days after delivery of the Company’s notice. The Company will use its
commercially reasonable efforts to make Short-Form Demand Registrations
available for the sale of Registrable Securities. Demand Registrations will be
Short-Form Demand Registrations whenever the Company is permitted to use any
applicable short form. If for marketing or other reasons, any underwriters with
respect to any Short-Form Demand Registration request the inclusion in the
Registration Statement of information that is not required under the Securities
Act to be included in a Registration Statement on the applicable form for the
Short-Form Demand Registration, the Company will provide such information as may
be reasonably requested for inclusion by such underwriters in the applicable
Registration Statement.
               2.2.3 The Company shall prepare and file such additional
Registration Statements as necessary to maintain continuously effective Resale
Registration Statements (as defined below) in connection with Short-Form Demand
Registrations, and use its commercially reasonable efforts to cause any such
Registration Statement to be declared effective by the SEC (if it is not an
automatic shelf registration statement) so that a Resale Registration Statement
remains continuously effective, subject to Section 2.6, with respect to resales
of Registrable Securities registered pursuant to a Short-Form Demand
Registration as and for the periods required hereunder, each such subsequent
Registration Statement to constitute a Resale Registration Statement hereunder.
          2.3 Additional Securities. The Company may not include in the
Registration Statement relating to any Demand Registrations (the “Resale
Registration Statement”) additional securities of the class of Registrable
Securities to be registered thereunder, including securities to be sold for the
Company’s own account or the account of Persons who are not Holders of
Registrable Securities, unless Holders representing a Majority-in-Interest of
the Registrable Securities to be included in such Resale Registration Statement
approve such inclusion in writing.
          2.4 Underwritten Offering; Reduction of Offering. Holders representing
a Majority-in-Interest of the Registrable Securities shall have the right to
request that a Demand Registration be effected as an underwritten offering at
any time, subject to this Section 2. All Holders proposing to participate in
such underwriting shall (a) enter into an underwriting agreement in reasonable
and customary form with the underwriter(s) selected for such underwriting by
Holders representing a Majority-in-Interest of the Registrable Securities, which
underwriter(s) shall be reasonably acceptable to the Company; provided that with
respect to such underwriting agreement or any other documents reasonably
required under such agreement, (i) no Holder shall be required to make any
representation or warranty with respect to or on behalf of the Company or any
other stockholder of the Company and (ii) the liability of any Holder

- 5 -



--------------------------------------------------------------------------------



 



shall be limited as provided in Section 6.2 hereof, and (b) complete and execute
all questionnaires, powers-of-attorney, indemnities, opinions and other
documents reasonably required under the terms of such underwriting agreement.
Notwithstanding the foregoing, in no event shall the Company be obligated to
effect more than one underwritten offering hereunder in any single six-month
period. If the managing underwriter(s) for an underwritten offering advise(s)
the Company and the Holders in writing that the dollar amount or number of
Registrable Securities which the Holders desire to sell, taken together with all
other shares of Common Stock or other securities which the Company desires to
sell and the shares of Common Stock or other securities, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to sell
or otherwise, exceeds the maximum dollar amount or maximum number of securities
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Threshold”), then the Company shall
include in such registration (subject to the provisions of Section 2.3): (w)
first, the Registrable Securities of Holders (pro rata in accordance with the
number of Registrable Securities which such Holders have requested be included
in such underwritten offering, regardless of the number of Registrable
Securities or other securities held by each such Person (such proportion is
referred to herein as “Pro Rata Adjusted”) that can be sold without exceeding
the Maximum Threshold; (x) second, to the extent that the Maximum Threshold has
not been reached under the foregoing clause (w) the shares of Common Stock or
other securities that the Company desires to sell that can be sold without
exceeding the Maximum Threshold; (y) third, to the extent that the Maximum
Threshold has not been reached under the foregoing clauses (w) and (x) the
shares of Common Stock or other securities for the account of other Persons that
the Company is obligated to register pursuant to written contractual
arrangements with such Persons and that can be sold without exceeding the
Maximum Threshold; and (z) fourth, to the extent that the Maximum Threshold has
not been reached under the foregoing clauses (w), (x) and (y) the shares of
Common Stock that other stockholders desire to sell that can be sold without
exceeding the Maximum Threshold to the extent that the Company, in its sole
discretion, wishes to permit such sales pursuant to this clause (z). For the
avoidance of doubt, any inclusion of additional shares of Common Stock or
securities in any such Demand Registration shall be subject to Section 2.3. In
the event the Company shall not, by virtue of this Section 2.4, include in any
Demand Registration all of the Registrable Securities of any Holder requesting
to be included in such Demand Registration, such Holder may, upon written notice
to the Company given within five (5) days of the time such Holder first is
notified of such matter, further reduce the amount of Registrable Securities it
desires to have included in such Demand Registration, whereupon only the
Registrable Securities, if any, it desires to have included will be so included
and the Holders not so reducing shall be entitled to a corresponding pro rata
increase in the amount of Registrable Securities to be included in such Demand
Registration.
          2.5 Inclusion in Resale Registration Statement. The Company shall give
written notice to all Holders at least 10 days prior to the anticipated filing
date of the Resale Registration Statement, which notice may include a
questionnaire seeking information from the Holders deemed necessary or advisable
by the Company or its counsel in order to file the Resale Registration
Statement. At the time the Resale Registration Statement is declared effective
(or becomes effective, if the Resale Registration Statement is an automatic
shelf registration statement), each Holder that has delivered to the Company a
duly completed and executed

- 6 -



--------------------------------------------------------------------------------



 



questionnaire on or prior to the date which is ten days prior to such time of
effectiveness shall be named as a selling stockholder in the Resale Registration
Statement and the related Prospectus in such a manner as to permit such Holder,
if so required, to deliver such Prospectus to purchasers of Registrable
Securities in accordance with applicable law. Subject to the terms and
conditions hereof, after effectiveness of the Resale Registration Statement, the
Company shall file a supplement to such Prospectus or amendment to the Resale
Registration Statement upon request of any Holder as necessary to name as
selling stockholders therein any Holders that provide to the Company duly
completed and executed questionnaires and shall use commercially reasonable
efforts to cause any post-effective amendment to such Resale Shelf Registration
Statement filed for such purpose to be declared effective (if it is not an
automatic shelf registration statement) by the SEC as promptly as reasonably
practicable after the filing thereof.
          2.6 Suspension of Use of Registration Statement. Upon prior written
notice to the Holders, the Company may suspend the use of a Resale Registration
Statement pursuant to this Section 2 on up to two occasions during any period of
twelve consecutive months for a reasonable time specified in the notice but not
exceeding 60 days in the aggregate during any such twelve month period (which
period may not be extended or renewed), if (a) the Board determines in good
faith that permitting sales under such Resale Registration Statement would
materially and adversely affect an offering of securities of the Company; or
(b) the Company is in possession of material non-public information and the
Board determines in good faith that the disclosure of such information during
the period specified in such notice would not be in the best interests of the
Company.
          2.7 Withdrawal. A Long-Form Demand Registration may be withdrawn prior
to the filing of the Registration Statement by the Holders representing a
Majority-In-Interest of the Registrable Securities to be included therein (a
“Withdrawn Request”) and a Registration Statement filed in connection with a
Long-Form Demand Registration may be withdrawn prior to the effectiveness
thereof by a Majority-In-Interest of the Registrable Securities included therein
(a “Withdrawn Demand Registration”), but such Long-Form Demand Registration
subject to a Withdrawal Request or a Withdrawn Demand Registration shall be
treated as a Demand Registration which shall have been effected pursuant to
Section 2.1, unless the Holders of Registrable Securities to be included in such
Registration Statement reimburse the Company for its reasonable out-of-pocket
Registration Expenses relating to the preparation and filing of such
Registration Statement (to the extent actually incurred), in which case such
Long-Form Demand Registration subject to a Withdrawal Request or a Withdrawn
Demand Registration shall not be treated as a Demand Registration effected
pursuant to this Section 2 (and shall not be counted toward the number of Demand
Registrations permitted hereunder); provided, however, that if a Withdrawn
Request or Withdrawn Demand Registration is made (A) because of a Company
Material Adverse Effect (as defined in the Purchase Agreement), or (B) because
the sole or lead managing underwriter advises that the amount of Registrable
Securities to be sold in such offering be reduced pursuant to Section 2.4 by
more than 10% of the Registrable Securities included or to be included in such
Registration Statement, then such Long-Form Demand Registration subject to a
Withdrawal Request or a Withdrawn Demand Registration shall not be treated as a
Demand Registration effected pursuant to this Section 2 (and shall not be
counted toward the number of Demand Registrations permitted hereunder), and the
Company shall pay all Registration Expenses (as defined below) in connection
therewith. Any Holder requesting inclusion in a Long-Form Demand Registration
may, at any time prior to the effective date of the

- 7 -



--------------------------------------------------------------------------------



 



Registration Statement (and for any reason) revoke such request by delivering
written notice to the Company revoking such requested inclusion.
          2.8 Other Registrations. During the period (i) beginning on the date
of a request for a Demand Registration and (ii) ending on the date that is
ninety (90) days after the date that a Demand Registration Statement filed
pursuant to such request has been declared effective by the SEC or, if the
Holders shall withdraw such request or such Demand Registration Statement, on
the date of such Withdrawn Request or such Withdrawn Demand Registration, the
Company shall not, without the consent of the Holders representing a Majority
Holders of the Registrable Securities, file a registration statement pertaining
to any other securities of the Company.
          3. Piggy-Back Registration.
          3.1 Piggy-Back Rights. If at any time or from time to time the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering of equity securities by the Company for its own account or for
stockholders of the Company for their account and the registration form to be
used may be used for any registration of Registrable Securities, then the
Company shall (a) give written notice of such proposed filing and offering to
the Holders of Registrable Securities as soon as practicable but in no event
less than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
underwriter(s), if any, of the offering, and (b) offer to the Holders of
Registrable Securities in such notice the opportunity to register the sale of
such number of Registrable Securities as such Holders may request in writing
within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). If at any time after giving written notice of its intention to
register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Holder of Registrable Securities and, (x) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration, and (y) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities for the same period as the delay in
registering such other securities. The Company shall cause such Registrable
Securities to be included in such registration and shall use its commercially
reasonable efforts to cause the managing underwriter(s) of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All Holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
underwriter(s) shall enter into an underwriting agreement in reasonable and
customary form with the underwriter(s) selected for such Piggy-Back
Registration; provided that with respect to such underwriting agreement or any
other documents reasonably required under such agreement, (i) no Holder shall be
required to make any representation or warranty with respect to or on behalf of
the Company or any other stockholder of the Company and (ii) the liability of
any Holder shall be limited as provided in Section 6.2 hereof and (ii) complete
and execute all questionnaires, powers-of-attorney, indemnities,

- 8 -



--------------------------------------------------------------------------------



 



opinions and other documents reasonably required under the terms of such
underwriting agreement. No registration effected under this Section 3 shall
relieve the Company of its obligations to effect a Demand Registration required
by Section 2.
          3.2 Reduction of Offering. If the managing underwriter(s) for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the Holders of Registrable Securities that in their opinion the
dollar amount or number of shares of Common Stock or other securities which the
Company desires to sell, taken together with shares of Common Stock or other
securities, if any, as to which registration has been demanded pursuant to
written contractual arrangements with third parties, the Registrable Securities
as to which registration has been requested under this Section 3, and the shares
of Common Stock or other securities, if any, as to which registration has been
requested pursuant to the written contractual piggy-back registration rights of
other stockholders of the Company, exceeds the Maximum Threshold, then the
Company shall include in any such registration:
                    (a) If the registration is undertaken for the Company’s
account: (i) first, the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; and (ii) second, to the extent that the Maximum Threshold has not
been reached under the foregoing clause (i), the Registrable Securities and the
shares of Common Stock or other securities proposed to be sold for the account
of other Persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such Persons and that can be
sold without exceeding the Maximum Threshold (pro rata in accordance with the
number of Registrable Securities and shares of Common Stock or other securities
which such Holders and other Persons have requested be included in such
underwritten offering, regardless of the number of Registrable Securities and
shares of Common Stock or other securities held by each such Holder or other
Person); and
                    (b) If the registration is a “demand” registration
undertaken at the demand of one or more Persons other than the Company and any
Holder, (i) first, the shares of Common Stock or other securities for the
account of such demanding Persons that can be sold without exceeding the Maximum
Threshold; (ii) second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (i), Registrable Securities and the shares of
Common Stock or other securities proposed to be sold for the account of other
Persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such Persons and that can be
sold without exceeding the Maximum Threshold (pro rata in accordance with the
number of Registrable Securities and shares of Common Stock or other securities
which such Holders and other Persons have requested be included in such
underwritten offering, regardless of the number of Registrable Securities and
shares of Common Stock or other securities held by each such Holder or other
Person); and (iii) third, to the extent that the Maximum Threshold has not been
reached under the foregoing clauses (i) and (ii), shares of Common Stock or
other securities that the Company desires to sell that can be sold without
exceeding the Maximum Threshold.
          3.3 Withdrawal. Any Holder of Registrable Securities may elect to
withdraw such Holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of

- 9 -



--------------------------------------------------------------------------------



 



the Registration Statement or filing of a Prospectus naming such Holder as a
selling stockholder, as applicable. The Company (whether on its own
determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement filed or to be filed pursuant to this Section 3 at any time prior to
the effectiveness of the Registration Statement without thereby incurring any
liability to the Holders of Registrable Securities. Notwithstanding any such
withdrawal, the Company shall pay the expenses incurred by the Holders of
Registrable Securities in connection with such Piggy-Back Registration as
provided in Section 5.3.
          4. Restrictions on Public Sale by the Company.
          The Company agrees not to effect any public sale or distribution
(other than, in the case of the Company, in connection with (a) any merger,
acquisition or similar transaction that involves the public offering of
securities or (b) public sales or distributions solely by and for the account of
the Company of securities issued pursuant to any employee benefit or similar
plan, including equity incentive plans or upon exercise or conversion by the
holders thereof of other derivative securities issued by the Company that are
then outstanding), of any securities during the period commencing on the date
the Company receives a request for an underwritten offering from any Holder and
continuing until 90 days after the consummation of the underwritten offering (or
for such shorter period as the lead underwriter(s) shall request after
consultation with Holders of a Majority-in-Interest of the Registrable
Securities) unless earlier terminated by the lead underwriter(s) in such
underwritten offering.
          5. Registration Procedures.
          5.1 Filings. In connection with the filing of any Registration
Statement as provided in this Agreement, the paragraphs below shall be
applicable:
               5.1.1 Filing of Registration Statement. The Company shall
(a) prepare and file with the SEC a Registration Statement on any form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of all Registrable
Securities to be registered thereunder in accordance with the intended method(s)
of distribution thereof, which shall comply as to form with the requirements of
the applicable form and include all financial statements required by the SEC to
be filed therewith, (b) file the applicable Registration Statement as soon as
practicable, but in no event later than thirty (30) days following the request
for any Demand Registration, and use its commercially reasonable efforts to
cause such Registration Statement to be declared (if it is not an automatic
shelf registration statement) and remain effective for the period required by
Section 5.1.3, (c) not take any action that would cause a Registration Statement
to contain a material misstatement or omission or to be not effective and usable
for resale of Registrable Securities during the period that such Registration
Statement is required to be effective and usable, (d) use its commercially
reasonable efforts to cause each Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
such Registration Statement, amendment or supplement to comply in all material
respects with any requirements of the Securities Act and the rules and
regulations of the SEC and (e) cause such Registration Statement and the related
Prospectus and any amendment or supplement thereto not to contain any untrue
statement of a material fact required to be stated therein or necessary to

- 10 -



--------------------------------------------------------------------------------



 



make the statements therein not misleading during the period that such
Registration Statement is required to be effective and usable.
               5.1.2 Copies. The Company shall, upon request, prior to filing a
Registration Statement or Prospectus in respect of Registrable Securities, or
any amendment or supplement thereto, furnish without charge to the Holders of
Registrable Securities included in such registration, any underwriter and such
Holders’ or underwriter’s legal counsel, copies of such Registration Statement
as proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and such other documents as
the Holders of Registrable Securities included in such Registration, underwriter
or legal counsel for any such Holders or underwriter may reasonably request.
Following the filing of such Registration Statement, the Company shall furnish
to the Holders of Registrable Securities included in such registration (in each
case in an electronic format, unless otherwise required by applicable law),
without charge, such number of copies of such Registration Statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the Prospectus included in
such Registration Statement (including each preliminary Prospectus) and such
other documents as the Holders of Registrable Securities included in such
Registration, underwriter or legal counsel for any such Holders or underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holders. Each Holder of Registrable Securities included
in the Registration Statement shall have the right to request in writing that
the Company modify any information contained in such Registration Statement,
amendment and supplement thereto pertaining solely to such Holder or which such
counsel to Holder may reasonably request in order to ensure that the
Registration Statement complies with the Securities Act and the rules and
regulations promulgated thereunder and the Company shall use its commercially
reasonable efforts to comply with such request; provided, however, that the
Company shall not have any obligation to so modify any information if the
Company reasonably expects that so doing would cause the Prospectus to contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading.
               5.1.3 Amendments and Supplements. The Company shall prepare and
file with the SEC such amendments, including post-effective amendments, and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have otherwise ceased to be
Registrable Securities.
               5.1.4 Notification. After the filing of a Registration Statement,
the Company shall promptly notify the Holders of Registrable Securities included
in such Registration Statement of such filing, and shall further promptly notify
such Holders of the occurrence, of any of the following and, if requested by any
Holder, confirm such advice in writing: (a) when such Registration Statement
becomes effective; (b) when any post-effective amendment to such Registration
Statement becomes effective; (c) the issuance by the SEC of any

- 11 -



--------------------------------------------------------------------------------



 



stop order; and (d) any request by the SEC for any amendment or supplement to
such Registration Statement or any Prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such Prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to the Holders of
Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the SEC a Registration
Statement or Prospectus or any amendment or supplement thereto, including
documents incorporated by reference, the Company shall furnish to the Holders of
Registrable Securities included in such Registration Statement and to the legal
counsel for such Holders (such legal counsel to be selected by the Holder of a
Majority-In-Interest of the Registrable Securities included in such Registration
Statement, copies of all such documents proposed to be filed sufficiently in
advance of filing to provide such Holders and such legal counsel with a
reasonable opportunity to review such documents and comment thereon, and the
Company shall not file any Registration Statement or Prospectus or amendment or
supplement thereto, including documents incorporated by reference, to which such
Holders or such legal counsel shall reasonably object. The Company shall use its
best efforts to obtain the withdrawal of any order suspending the effectiveness
or qualification of a Registration Statement or suspending or preventing the use
of any related Prospectus at the earliest possible time.
               5.1.5 State Securities Laws Compliance. The Company shall use its
best efforts to (a) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may reasonably request (“Blue Sky Filing”) and (b) take such
action as reasonably necessary to cause such Registrable Securities covered by
the Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph, consent to
general service of process in any such jurisdiction or subject itself to
taxation in any such jurisdiction.
               5.1.6 Agreements for Disposition. The Company shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities. Such
Holders of Registrable Securities shall agree to such representations,
warranties, covenants and indemnification and contribution obligations for
selling stockholders as are reasonably and customarily contained in agreements
of that type used by the underwriters.
               5.1.7 Cooperation. (a) The management of the Company shall
cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering

- 12 -



--------------------------------------------------------------------------------



 



and all other offering materials and related documents, and participation in
meetings with underwriters, attorneys, accountants and potential purchasers,
including without limitation, participation in any roadshow for an underwritten
offering.
                    (a) The Company shall, upon request, furnish to the lead
underwriter of an underwritten offering of Registrable Securities, if any,
without charge, at least one signed copy of each Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits; and furnish to
each Holder of Registrable Securities, without charge, at least one conformed
copy of each Registration Statement and any post-effective amendment thereto
(without documents incorporated therein by reference or exhibits thereto, unless
requested) and shall cooperate with the selling Holders of Registrable
Securities and the lead underwriter of an underwritten offering of Registrable
Securities, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Holders or the lead
underwriter of an underwritten offering of Registrable Securities, if any, may
reasonably request at least three (3) business days prior to any sale of
Registrable Securities.
               5.1.8 Records. The Company shall make available for inspection by
the Holders of Registrable Securities included in such Registration Statement,
any underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by the
Holders of a Majority-In-Interest of the Registrable Securities included in such
Registration Statement or any underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
directors, officers and employees to supply all information reasonably requested
by any of them in connection with such Registration Statement. Records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement or (b) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction. Each Holder of Registrable Securities included in such
Registration Statement agrees that information obtained by it as a result of
such inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of the Company unless and
until such is made generally available to the public. Each Holder of Registrable
Securities included in such Registration Statement further agrees that it will,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of the Records deemed
confidential.
               5.1.9 Opinions and Comfort Letters. If a Registration Statement
in respect of Registrable Securities includes an underwritten offering, the
Company shall furnish (a) any opinion of counsel to the Company delivered to any
underwriter and (b) any comfort letter from the Company’s independent public
accountants delivered to any underwriter, each in the

- 13 -



--------------------------------------------------------------------------------



 



form reasonably requested by counsel to such underwriter and shall, if
consistent with the policies of such counsel or independent public accountants,
furnish to each Holder of Registrable Securities included in such Registration
Statement a signed counterpart, addressed to such Holder, of any such opinion of
counsel or comfort letter.
               5.1.10 Earnings Statement. The Company shall make available to
its stockholders, as soon as practicable but not more than 90 days after the
close of the period covered thereby, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
covering the twelve month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable effective date of each
applicable Registration Statement.
               5.1.11 Listing. To the extent any Registrable Securities are not
able to be listed on an exchange, the Company shall use its commercially
reasonable efforts to cause all Registrable Securities included in any
Registration Statement to be designated for trading in the same manner as
similar securities issued by the Company are then designated. In the event that
the Common Stock of the Company is not listed on an Eligible Market, the Holders
representing a Majority-of-Interest of the Registrable Securities, may in their
sole discretion require the Company to list the Registrable Securities on any
Eligible Market upon which the Company has met, or is able to meet, the
eligibility criteria thereof, and the Company shall use commercially reasonable
efforts to effect such listing as soon as practicable.
               5.1.12 CUSIP. The Company shall provide a CUSIP number for all
Registrable Securities and provide and cause to be maintained a transfer agent
and registrar for all such Registrable Securities covered by a Registration
Statement not later than the effectiveness of such Registration Statement.
          5.2 Obligation to Suspend Distribution. Upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 5.1.4(d), each Holder of Registrable Securities included in any
registration shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Holder receives the supplemented or amended Prospectus
contemplated by Section 5.1.4(d) and, if so directed by the Company, each such
Holder will destroy all copies, other than permanent file copies then in such
Holder’s possession, of the most recent Prospectus covering such Registrable
Securities at the time of receipt of such notice.
          5.3 Registration Expenses. The Company shall pay the following costs
and expenses (the “Registration Expenses”) incurred in connection with (a) any
Demand Registration pursuant to Section 2 and (b) any Piggy-Back Registration
pursuant to Section 3, and all expenses incurred in performing or complying with
its other obligations under this Agreement, whether or not the Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees; (ii) fees and expenses of compliance with securities or “blue
sky” laws (including fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities); (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing,
distributing, mailing and delivering any Registration Statement, any Prospectus,
any underwriting agreements, transmittal letters, securities sales agreements,
securities certificates and other documents relating to the

- 14 -



--------------------------------------------------------------------------------



 



performance of or compliance with this Agreement; (iv) the fees and expenses
incurred in connection with (A) the listing of the Registrable Securities as
required by Section 5.1.11 and (B) with respect to the requirements of
Section 5.1.12; (v) Financial Industry Regulatory Authority, Inc. fees;
(vi) fees and disbursements of counsel for the Company and fees and expenses for
independent public accountants retained by the Company (including the expenses
or costs associated with the delivery of any opinions or comfort letters
requested pursuant to Section 5.1.9); (vii) the fees and expenses of one counsel
for the Holders selected by the Majority-in-Interest of the Registrable
Securities; (viii) the fees and expenses of any special experts retained by the
Company in connection with such Registration; and (ix) the expenses incurred in
connection with making road show presentations and holding meetings with
potential investors to facilitate the distribution and sale of Registrable
Securities which are customarily borne by the issuer; and (x) other fees and
expenses customarily borne by issuers in the registration and offering of
securities on their own behalf or on behalf of selling security-holders;
provided, however, Registration Expenses shall not include discounts and
commissions payable to underwriters, selling brokers, dealer managers or other
similar Persons engaged in the distribution of any of the Registrable
Securities. The Company shall have the right to exclude any Holder that does not
agree to bear its expenses (except as expressly provided in the preceding
sentence) from the applicable Registration. The obligation of the Company to
bear the expenses described in this Section 5.3 shall apply irrespective of
whether a Registration becomes effective, is withdrawn or suspended, is
converted to another form of Registration and irrespective of when any of the
foregoing shall occur.
          5.4 Information. In connection with the filing of any Registration
Statement covering Registrable Securities, the Holders of Registrable Securities
shall provide such information as may reasonably be requested by the Company in
connection with the preparation of any Registration Statement in order to effect
the Registration of any Registrable Securities and in connection with the
Company’s obligation to comply with federal and applicable state securities
laws. If a Holder fails to provide such information after reasonably requested,
the Company may omit such Holder’s Registrable Securities from such Registration
Statement.
          6. Indemnification and Contribution.
          6.1 Indemnification by the Company. The Company agrees to indemnify
and hold harmless to the fullest extent permitted by law each Holder of
Registrable Securities, and each of their respective officers, employees,
Affiliates, trustees, directors, partners, members, attorneys and agents, and
each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act) such Holder of Registrable
Securities from and against any expenses, losses, judgments, claims, damages or
liabilities (“Losses”) arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act or under any Blue Sky Filing, Prospectus (including any
preliminary Prospectus), or any amendment thereof or supplement thereto, or
arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Prospectus in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company will
not be liable in any such case to any Holder to the extent that any such Loss
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged

- 15 -



--------------------------------------------------------------------------------



 



omission made in such Registration Statement, Prospectus, or any such amendment
thereof or supplement thereto, in reliance upon and in conformity with
information furnished to the Company, in writing, by such Holder expressly for
use therein.
          6.2 Indemnification by Holders of Registrable Securities. In
connection with any Registration Statement in which a Holder is participating
and as a condition to such participation, each Holder of Registrable Securities
agrees, severally and not jointly, to indemnify and hold harmless to the fullest
extent permitted by law the Company, and each of its directors, officers,
employees, Affiliates, trustees and agents, and each Person who controls the
Company (within the meaning of Section 15 of the Securities Act or Section 20(a)
of the Exchange Act) and each underwriter (if any), and each Person, if any, who
controls such underwriter (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act), against any Losses, insofar as such
Losses (or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, Prospectus (including any preliminary
Prospectus), or any amendment thereof or supplement thereto, or arise out of or
are based upon any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statement therein, in the
case of the Prospectus in the light of the circumstances under which they were
made, not misleading, if the statement or omission was made in reliance upon and
in conformity with information furnished in writing to the Company by such
Holder expressly for use therein. Each Holder’s indemnification obligations
hereunder shall be several and not joint and shall be limited to the amount of
net proceeds actually received by such Holder from sales of Registrable
Securities giving rise to such obligations.
          Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any Indemnified Party and
shall survive the transfer of such securities by any Holder.
          6.3 Conduct of Indemnification Proceedings. Promptly after receipt by
any Person of any notice of any Loss or any action in respect of which indemnity
may be sought pursuant to Section 6.1 or 6.2, such Person (the “Indemnified
Party”) shall, if a claim in respect thereof is to be made against any other
Person for indemnification hereunder, notify such other Person (the
“Indemnifying Party”) in writing of the Loss or action; provided, however, that
the failure by the Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have to such Indemnified Party hereunder, except and solely to the extent
the Indemnifying Party is actually and materially prejudiced by such failure. If
the Indemnified Party is seeking indemnification with respect to any claim or
action brought against the Indemnified Party, then the Indemnifying Party shall
be entitled to participate in such claim or action, and, to the extent that it
wishes, jointly with all other Indemnifying Parties, to assume control of the
defense thereof with counsel reasonably satisfactory to the Indemnified Party.
After notice from the Indemnifying Party to the Indemnified Party of its
election to assume control of the defense of such claim or action, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof; provided, however, that in any action in which both the
Indemnified Party and the Indemnifying Party are named as defendants or if such
Indemnified Party or parties determines in good faith that a

- 16 -



--------------------------------------------------------------------------------



 



conflict of interest exists and that therefore it is advisable for such
Indemnified Party or parties to be represented by separate counsel or that, upon
advice of counsel to the Indemnified Party or parties, there may be legal
defenses available to it or them which are different from or in addition to
those available to the Indemnifying Party, then the Indemnifying Party or
parties shall not be entitled to assume such defense and the Indemnified Party
or parties shall be entitled to separate counsel at the Indemnifying Party’s or
parties’ expense. If an Indemnifying Party or parties is not so entitled to
assume the defense of such action or does not assume such defense, after having
received the notice referred to in the first sentence of this paragraph, the
Indemnifying Party or parties will pay the reasonable fees and expenses of
counsel for the Indemnified Party or parties (limited in each jurisdiction to
one counsel for all Indemnified Parties under this Agreement). The Indemnified
Party shall have the right to employ separate counsel (but no more than one such
separate counsel, which firm shall be designated in writing by those Indemnified
Parties who sold a majority of the Registrable Shares sold by all such
Indemnified Parties) to represent the Indemnified Party or parties and their
respective controlling Persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Indemnified Party
or parties against the Indemnifying Party or parties, with the fees and expenses
of such counsel to be paid by such Indemnifying Party. No Indemnifying Party
shall, without the prior written consent of any Indemnified Party or parties,
consent to entry of judgment or effect any settlement of any claim or pending or
threatened proceeding in respect of which the Indemnified Party or parties are
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such judgment or settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim or proceeding and does not include any statement of admission of
fault, culpability or failure to act by or on behalf of such Indemnified Party.
          6.4 Contribution.
               6.4.1 If the indemnification provided for in this Section 6 is
unavailable to any Indemnified Party or insufficient to hold it harmless in
respect of any Loss referred to herein, then each such Indemnifying Party, in
lieu of indemnifying such Indemnified Party or parties, shall contribute to the
amount paid or payable by such Indemnified Party or parties as a result of such
Loss in such proportion as is appropriate to reflect the relative fault of the
Indemnified Parties and the Indemnifying Parties in connection with the actions
or omissions which resulted in such Loss, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
               6.4.2 The parties agree that it would not be just and equitable
if contribution pursuant to this Section 6.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
Section 6.4.1.
               6.4.3 The amount paid or payable by an Indemnifying Party as a
result of any Loss shall be deemed to include, subject to the limitations set
forth above, any legal or

- 17 -



--------------------------------------------------------------------------------



 



other expenses incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6.4, no Holder of Registrable Securities shall be
required to contribute any amount in excess of the dollar amount by which the
net proceeds actually received by such Holder from the sale of Registrable
Securities exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
               6.4.4 The indemnity and contribution agreements contained in this
Section 6 are in addition to any liability which the Indemnifying Parties may
otherwise have to the Indemnified Parties hereunder, under applicable law or at
equity, and shall remain in full force and effect regardless of any
investigation made by or on behalf of any Indemnified Party or any officer,
employee, Affiliate, trustee, director, partner, member, attorney, agent or
controlling person of such Indemnified Party and shall survive the transfer of
Registrable Securities.
               6.4.5 The indemnification required by this Section 6 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when reasonably detailed and itemized bills are
received or Losses are incurred.
          7. Underwriting and Distribution.
          7.1 Rule 144. The Company covenants that it shall file any reports
required to be filed by it under the Securities Act or the Exchange Act and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would no longer require or otherwise permit such termination and
shall take such further action as the Holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
Holders to sell Registrable Securities (subject to any contractual obligation of
such Holders to the contrary) without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the SEC. Upon the request of any Holder,
the Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.
          8. Miscellaneous.
          8.1 Registration Rights to Others. If the Company shall at any time
hereafter provide to any holder of any securities of the Company rights with
respect to the registration of such securities under the Securities Act, such
rights shall not be in conflict with or adversely affect any of the rights
provided in this Agreement to the Holders.
          8.2 Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns (including any

- 18 -



--------------------------------------------------------------------------------



 



permitted transferee of Registrable Securities). Any Holder may assign to any
transferee of its Registrable Securities (to the extent that such securities
continue to be Registrable Securities), its rights and obligations under this
Agreement; provided, however, that no such transfer or assignment shall be
binding upon or obligate the Company to any such assignee, and no such assignee
shall be deemed a Holder hereunder, unless and until the Company shall have
received written notice of such transfer or assignment as herein provided and a
written agreement of the assignee to be bound by the provisions of this
Agreement. This Agreement is not intended to confer any rights or benefits on
any Persons that are not party hereto other than as expressly set forth in
Article 6 and this Section 8.1.
          8.3 Notices. All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder or which are
given with respect to this Agreement shall be in writing and shall be personally
served, delivered by reputable overnight courier service with charges prepaid,
or transmitted by hand delivery, telex or facsimile, addressed as set forth
below, or to such other address as such party shall have specified most recently
by written notice. Notice shall be deemed given on the date of service or
transmission if personally served or transmitted by telex or facsimile;
provided, however, that if such service or transmission is not on a Business Day
or is after normal business hours, then such notice shall be deemed given on the
next Business Day. Notice otherwise sent as provided herein shall be deemed
given on the next Business Day following timely delivery of such notice to a
reputable overnight courier service with an order for next-day delivery.
To the Company:
Care Investment Trust Inc.
505 Fifth Avenue
New York, NY 10017
Facsimile: As provided from time to time pursuant to Section 8.3
Attention: Chief Executive Officer
To each Holder, at the address most recently provided by such Holder to the
Company.
          8.4 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

- 19 -



--------------------------------------------------------------------------------



 



          8.5 Counterparts. This Agreement may be executed by facsimile and in
multiple counterparts, and all of which taken together shall constitute one and
the same instrument.
          8.6 Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions among
the parties, whether oral or written.
          8.7 Modifications and Amendments. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company has obtained the written consent of a
Majority-In-Interest of Registrable Securities outstanding at such time.
          8.8 Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.
          8.9 Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided, that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.
          8.10 Remedies Cumulative. In the event that the Company fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, each Holder of Registrable Securities may proceed to protect and
enforce its rights by suit in equity or action at law, whether for specific
performance of any term contained in this Agreement or for an injunction against
the breach of any such term or in aid of the exercise of any power granted in
this Agreement or to enforce any other legal or equitable right, or to take any
one or more of such actions, without being required to post a bond. None of the
rights, powers or remedies conferred under this Agreement shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.
          8.11 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts

- 20 -



--------------------------------------------------------------------------------



 



sitting in the City of New York, Borough of Manhattan for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.
          8.12 Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if any party fails to perform in any material
respect any of its obligations hereunder, and accordingly agree that each party,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of any other
party under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction, without the requirement of proving actual damages or posting a
bond.
          8.13 Holdback Agreement. In connection with an underwritten primary or
secondary offering to the public conducted at any time following the effective
date of this Agreement, each Holder of Registrable Securities agrees, subject to
any exceptions that may be agreed upon at the time of such offering, not to sell
or otherwise transfer or dispose of any Registrable Securities (or other
securities) of the Company held by them (other than Registrable Securities
included in such offering in accordance with the terms hereof) for a period
equal to the lesser of 90 days following the effective date of a Registration
Statement of the Company filed under the Securities Act or such shorter period
as to which the managing underwriter(s) shall agree; provided that each
executive officer and member of the board of directors of the Company also
agrees to such restrictions. Such agreement shall be in writing in form
reasonably satisfactory to the Company and the managing underwriter. The Company
may impose stop-transfer instructions with respect to the Registrable Securities
(or other securities of the Company) subject to the foregoing restriction until
the end of said period.
          8.14 Further Assurances. Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as any other party hereto reasonably may request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.
          8.15 No Inconsistent Agreements. The Company will not hereafter enter
into any agreement which is inconsistent with the rights granted to the Holders
in this Agreement.

- 21 -



--------------------------------------------------------------------------------



 



          8.16 Termination. The rights and obligations set forth in this
Agreement shall terminate if the transactions contemplated by the Purchase
Agreement have not been consummated and the Purchase Agreement has terminated
pursuant to its terms.

- 22 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be executed and delivered as of the date first written above.

            COMPANY:

CARE INVESTMENT TRUST INC.

      By:   /s/ Torey Riso       Name:   Torey Riso       Title:   Chief
Executive Officer and President       PURCHASER

TIPTREE FINANCIAL PARTNERS LP

      By:   /s/ Geoffrey Kauffman       Name:   Geoffrey Kauffman       Title:  
President and Chief Operating Officer    

